Citation Nr: 0029180	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  97-28 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
vision loss in the right eye with a drooping eyelid and 
variable diplopia, post-operative upper lid blepharoplasty.

2.  Whether the veteran filed a timely notice of disagreement 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) rating decision dated in December 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from January 1951 to November 
1954.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from the VA RO located in Portland, 
Oregon.  The Board recognizes that during the course of this 
appeal the veteran's disability rating has been raised from 
zero to 10 percent.  Although such increase represented a 
grant of benefits, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that a "decision awarding a higher rating, but less 
than the maximum available benefit...does not...abrogate the 
pending appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  The veteran's right eye disability is manifested by 
vision loss correctable to at least 20/50 in each eye; a 
drooping eyelid not productive of disfigurement or visual 
impairment; no more than occasional diplopia corrected by 
contact lenses and/or glasses; and by photosensitivity; but, 
without active right eye pathology.

2.  By rating action dated in December 1995, the RO 
established service connection pursuant to 38 U.S.C.A. § 1151 
(West 1991) for vision loss in the right eye with a drooping 
eyelid and variable diplopia, post-operative upper lid 
blepharoplasty, and assigned a zero percent evaluation, 
effective January 26, 1993; the RO notified the veteran of 
that determination by letter dated January 10, 1996.

3.  On February 24, 1997, the RO first received 
correspondence in which the veteran disagreed with the zero 
percent rating assigned to right eye disability; there is not 
earlier evidence of the veteran's intent to appeal.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for vision loss in the right eye with a drooping eyelid and 
variable diplopia, post-operative upper lid blepharoplasty 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.84a (1999).

2.  The veteran did not timely appeal the RO's December 1995 
assignment of a zero percent disability rating for vision 
loss in the right eye with a drooping eyelid and variable 
diplopia, post-operative upper lid blepharoplasty.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.302 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On VA examination dated in January 1989 bilateral visual 
acuity was correctable to 20/40 with glasses.  

In January 1991, the veteran underwent extracapsular cataract 
extraction of the posterior chamber extraocular lens in his 
right eye at the VA Medical Center located in Phoenix, 
Arizona.  He claimed that surgery was not successful in that 
as a result he lost most of the vision in his right eye and 
further was left with damaged muscles in his eyelid and 
problems with dilation and focusing of his eye.  He then 
underwent corrective surgery on his eyelid that was only 
partially successful.  

Private ophthalmology records dated January through March 
1992 note vertical diplopia and also note the veteran's 
complaints of photosensitivity.  The veteran's visual acuity 
was 20/15 bilaterally at that time.  

In November 1995 the vetera presented for a VA examination.  
His uncorrected visual acuity at that time was 20/70 in the 
right eye and 20/200 in the left eye.  His vision was 
correctable to 20/25 in the right eye and 20/30 in the left 
eye.  The VA examiner noted a variable vertical diplopia 
corrected with glasses and contact lenses.  There was some 
traumatic iris atrophy inferiorly.  The examiner noted that 
the veteran's right pupil was larger than his left and that 
his right eyelid drooped slightly.  The examiner attributed 
such manifestations to the veteran's surgery and 
complications thereof.

In a rating decision dated in December 1995, the RO awarded 
benefits pursuant to 38 U.S.C.A. § 1151 for loss of vision in 
the right eye with a dropping eyelid and variable diplopia 
corrected with glasses and contacts, resulting from VA 
surgery in 1991.  The RO assigned a zero percent disability 
rating, effective January 26, 1993.  The RO advised the 
veteran of that determination by letter dated January 10, 
1996.

The next evidence/correspondence in the claims file is dated 
as received February 24, 1997; in a statement received at 
that time the veteran indicated his disagreement with respect 
to the zero percent rating assignment.  In a letter dated in 
March 1997, the RO advised the veteran that his 
correspondence received February 24, 1997, was not a timely 
notice of disagreement to the December 1995 rating decision.

At his hearing in August 1997, the veteran re-iterated his 
complaints of decreased right eye visual acuity and other 
right eye complaints.  At that time he also argued that there 
were circumstances that prevented him from appealing on time.

In October 1997, the veteran presented for a VA examination.  
He demonstrated uncorrected visual acuity of 20/60 in the 
right eye and 20/50 in the left eye, corrected to 20/40 in 
the right eye and 20/25 in the left eye.  The examiner noted 
that without correction the veteran had a variable double 
vision, mainly to right gaze, but that with glasses and 
contacts there was no double vision.  There was a one-
millimeter difference in eyelid aperture, opined to not be 
visually significant to the veteran.  

The claims file contains a private report of ophthalmologic 
examination, dated in August 1997.  That physician reviewed 
the veteran's records and noted the veteran's photophobia, 
reduced visual acuity and diplopia, the latter corrected with 
glasses.  

In April 1998, the veteran again presented for a VA 
examination.  He complained of light sensitivity.  His 
uncorrected visual acuity was 20/70 in the right eye and 
20/25 in the left eye.  His best corrected visual acuity was 
20/30 in the right eye and 20/25 in the left eye.  Without 
his left contact lens in place he was noted to have various 
degrees of double vision, worse in right gaze.  With contact 
lens and glasses he had no double vision.

There was no evidence of clinical ptosis.  The examiner 
opined that the veteran's eyelid position was not a problem 
and that the veteran's main incapacity was sensitivity to 
light.  In an October 1998, examination statement, that VA 
examiner indicated there was no active pathology associated 
with the veteran's right eye, no disfigurement and no rest 
requirements or episodic incapacity.

At the time of a personal hearing in January 1999, the 
veteran indicated being seen by a private physician 10 days 
earlier.  At the time of the hearing the veteran argued that 
he was sensitive to light, had some right eye pain and had 
some decreased right eye visual acuity.  

In a rating decision dated in June 1999, the RO increased the 
veteran's right eye disability rating from zero to 10 
percent, effective February 24, 1997.


Rating Evaluation

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Analysis

Recently enacted and pending legislation provides that VA 
shall provide a medical examination when such examination may 
substantiate entitlement to the benefits sought.  VA may 
decide a claim without providing such assistance when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement.  H.R. 4205, the Floyd D. 
Spence National Defense Authorization Act for FY 2001, Title 
XVI, Subtitle B, § 1611 (October 30, 2000), (to be codified 
at 38 U.S.C.A. § 5107); HR 4864, Veterans Assistance Act of 
2000 (to be codified at 38 U.S.C.A. § 5103).  The veteran in 
this case has been afforded an examination responsive to the 
rating criteria found in VA's Schedule.  The Board further 
notes that VA has requested records pertinent to his claim, 
to include records of ophthalmologic treatment identified by 
the veteran at the time of his January 1999 personal hearing.  
The RO received no response and notified the veteran of such 
request.  Accordingly, VA has met its duty to assist the 
veteran in this case.

The veteran is currently in receipt of a 10 percent 
evaluation for right eye disability, assigned under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6099-6003.  38 C.F.R. § 4.27 (1999) 
provides that unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.

38 C.F.R. § 4.84a, Diagnostic Code 6003 pertains to iritis.  
The RO has cited DORLAND's ILLUSTRATED MEDICAL DICTIONARY 
(28th Ed.) to define iritis as "inflammation of the iris, 
usually marked by pain, congestion in the ciliary region, 
photophobia, contraction of the pupil, and discoloration of 
the iris" and has stated that the veteran's photophobia 
should be rated analogously.  

38 C.F.R. § 4.84a generally provides that eye disabilities 
characterized in Diagnostic Codes 6000-6009 (1999) are to be 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology, and a minimum rating 
of 10 percent during active pathology.  Here the Board first 
notes that there is no competent evidence of record showing 
active right eye pathology, and, in fact, the most recent VA 
examiner specifically reported that no such active eye 
pathology was evidenced.  

Iritis is otherwise evaluated based on visual acuity.  The 
Schedule sets out the criteria to evaluate impairment of 
visual acuity under 38 C.F.R. § 4.84a, Diagnostic Codes 6063-
6079 (1999); see also 38 C.F.R. § 4.84a, Table V (1999).  

The veteran is service-connected only for right eye 
disability.  When rating disability evaluations, generally, 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is to be avoided.  38 C.F.R. § 4.14 
(1999).  In dicta, the Court has indicated that absent total 
blindness, visual acuity in a nonservice-connected eye is to 
be considered normal for purposes of Diagnostic Code 6066 
irrespective of any vision disability in that eye, 
specifically in the situation where the visual acuity in the 
nonservice-connected eye was normal at the time of the 
initial establishment of service connection and rating for 
the service-connected eye.  See, Villano v. Brown, 10 Vet. 
App. 248 (1997).  See also, e.g., VAOPGCPREC 32-97 (1997), 
(if a claimant has service-connected hearing loss in one ear 
and nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss should be 
considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears); see also Boyer v. West, 11 Vet. App. 477 
(1998).  

In any case, regulations provide that the best distant vision 
obtainable after best correction by glasses will be the basis 
of rating.  See 38 C.F.R. § 4.75 (1999).  In this case, the 
medical evidence consistently shows the veteran's right and 
left eye visual acuity are correctable to better than 20/50.  
Such level of visual acuity is not so severe as to warrant 
assignment of more than a 10 percent evaluation under the 
Schedule.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 
(1999).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, although the veteran has diplopia, such is 
correctable and as such that manifestation is not considered 
disabling.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6090, 
6092 (1999), and, 38 C.F.R. § 4.77 (1999) (Diplopia which is 
only occasional or correctable is not considered a 
disability).  Also, the medical evidence is consistent in 
showing no impairment due to a drooping eyelid.  Thus, the 
Board finds no basis upon which to assign a higher disability 
evaluation.

This is not a case in which the evidence is in relative 
equipoise; rather, the preponderance of the evidence is 
against the veteran's claim for an increased evaluation for 
right eye disability.  As such, his claim is denied.

Timeliness

Pertinent Laws and Regulations

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1999).

Under VA regulations, a written communication from a claimant 
or his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a notice of disagreement.  While special 
wording is not required, the notice of disagreement must be 
in terms that can reasonably be construed as disagreement 
with that determination and a desire for appellate review.  
38 C.F.R. § 20.201 (1999).

The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  Questions as to timeliness or adequacy of 
response shall be determined by the Board.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.302 (1999).

The regulations provide that a notice of disagreement 
postmarked before the expiration of the one-year period will 
be accepted as timely filed.  38 U.S.C.A. § 7105 (b)(1)(c) 
(West 1991).  In the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by VA.  In 
calculating this five-day period, Saturdays, Sundays and 
legal holidays will be excluded.  In computing the time limit 
for filing a written document, the first day of the specified 
period will be excluded and the last day included.  Where the 
time limit would expire on a Saturday, Sunday, or legal 
holiday, the next succeeding workday will be included in the 
computation.  38 C.F.R. § 20.305 (1999).

Analysis

As noted, by rating action dated in December 1995, the RO 
established service connection pursuant to 38 U.S.C.A. § 1151 
for vision loss in the right eye with a drooping eyelid and 
variable diplopia, post-operative upper lid blepharoplasty, 
and assigned a zero percent evaluation.  The RO notified the 
veteran of that determination by letter dated January 10, 
1996.  On February 24, 1997, the RO first received 
correspondence in which the veteran disagreed with the zero 
percent rating assigned to his vision loss in the right eye 
with a drooping eyelid and variable diplopia, post-operative 
upper lid blepharoplasty.  A review of the claims file 
reveals no document received in the interim between the 
January 10, 1996, notification letter and receipt of the 
February 24, 1997, statement in which the veteran expresses 
disagreement with the RO's December 1995 decision to assign a 
zero percent evaluation.

The veteran argues that he appeared in his representative's 
office in November 1996 and discussed initiating an appeal 
with respect to the RO's December 1995 assignment of a zero 
percent evaluation for right eye disability.  In a statement 
received in April 1997, the veteran also argued that he 
thought his representative was going to file for him.  At the 
time of the veteran's August 1997 hearing, his representative 
indicated there had been a misunderstanding with respect to 
the next step to be taken in the veteran's case.  

Although sympathetic to any misinformation the veteran 
received from his representative or any misunderstanding that 
may have occurred, the Board emphasizes that the veteran was 
fully advised of his appellate rights and the time limits to 
preserve such.  The Court has held that "erroneous advice 
given by a government employee cannot be used to [prevent] 
the government from denying benefits."  McTighe v. Brown, 
7 Vet. App. 29, 30 (1994) (referring to the rule enunciated 
in OPM v. Richmond, 496 U.S. 414, 110 S.Ct. 2465, 110 L.Ed.2d 
387 (1990)).

The Court has held that where an appellant's representative 
relies, to the appellant's detriment, on the advice of an 
entity other than VA, the appellant must look to the 
representative, not VA, for recovery.  Townsend v. West, 9 
Vet. App. 258 (1996); see also Robinson v. United States 
Navy, 342 F. Supp. 381, 383 (E.D. Pa. 1972) (if the fault or 
negligence was that of his representative, the appellant may 
look to the representative for recovery).  Similarly, it 
would follow that VA is not responsible for faulty advice 
given, or actions taken, by the veteran's representative in 
this case.  See Shields v. Brown, 8 Vet. App. 346, 351 
(1995); Brown v. Brown, 8Vet. App. 40, 43 (1995).

The evidence in this case is clear.  The veteran did not file 
a notice of disagreement within the one-year filing period.  
Accordingly, his appeal is not timely and the claim is 
denied.


ORDER

An evaluation in excess of 10 percent for vision loss in the 
right eye with a drooping eyelid and variable diplopia, post-
operative upper lid blepharoplasty is denied.

The veteran did not file a timely notice of disagreement to 
the VA RO rating decision dated in December 1995; that claim 
is denied.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

 

